Citation Nr: 1046207	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-28 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at Santa Clara Valley Medical Center 
from February 20, 2005 to March 14, 2005.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision of the Department of Veterans 
Affairs (VA) Palo Alto Health Care System in Palo Alto, 
California. 

The Veteran requested a hearing before a member of the Board in 
his September 2006 substantive appeal, but failed to report to 
his scheduled hearing.  

In May 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. to obtain the 
Veteran's complete hospitalization records and a medical opinion.  
The action specified in the May 2010 Remand completed, the matter 
has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran received medical care from Santa Clara Valley 
Medical Center from February 20, 2005 to March 14, 2005 for 
multiple left-sided rib fractures, left sided pneumonia, and an 
infection; he did not receive prior VA authorization for such 
treatment and services.

2.  At the time care was rendered on February 20, 2005, the 
Veteran was enrolled in the VA health care system and had 
received care within the preceding twenty four months.  He had no 
service-connected disabilities.  

3.  The Veteran was medically stable and could have been safely 
transferred to a VA facility any time between his presentation on 
February 20, 2005 and a deterioration in his condition on 
February 24, 2005.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses incurred at Santa Clara Valley Medical Center from 
February 20, 2005 to March 14, 2005 have not been met.  38 
U.S.C.A. §§ 1725 (West 2002); 38 C.F.R. §§ 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement for unauthorized medical 
expenses incurred at Santa Clara Valley Medical Center from 
February 20, 2005 to March 14, 2005.  The VA Medical Center in 
Palo Alto, California denied the Veteran's claim for 
reimbursement except for the treatment received on February 20, 
2005.  Reimbursement was denied from February 21, 2005 through 
March 14, 2005 because the VA medical Center claimed that the 
Veteran was stable enough to be transferred to a VA medical 
facility after February 20, 2005.  

The Veteran in this case has no service-connected disabilities.  
As an initial matter, the evidence shows that on February 20, 
2005, he was enrolled in the VA health system and had received 
medical treatment under authority of 38 U.S.C. Chapter 17 within 
the twenty four months prior to seeking emergency medical care.  

A discharge summary from Santa Clara Valley Medical Center show 
that the Veteran was admitted to the emergency room on February 
20, 2005, after fracturing multiple ribs in a fall down the 
stairs.  While he was initially stabilized, he had to be 
transferred to the ICU on February 24, 2005 due to respiratory 
distress.  While in the ICU, the Veteran developed an infection.  
He was not released from the ICU until March 8, 2005 and remained 
in the hospital until March 14, 2005.

In adjudicating a claim for reimbursement of medical expenses, 
the Board must first make a factual determination as to whether 
VA gave prior authorization for the non-VA medical care that the 
veteran received in a private facility.  See 38 U.S.C.A.  
§ 1703(a); 38 C.F.R. § 17.54.  In this case, it is not contended 
that VA specifically agreed to pay the medical bills incurred at 
the private facility.  Therefore, the Board must conclude that 
prior authorization for the private medical treatment received 
was not obtained pursuant to 38 C.F.R. § 17.54, and that payment 
is not warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

To the extent allowable, payment or reimbursement of the expenses 
of care not previously authorized, in a private or public 
hospital not operated by the VA, or any medical services not 
previously authorized including transportation may be paid on the 
basis of a claim timely filed under the following circumstances:

To be eligible for reimbursement under the Veterans Millennium 
Healthcare and Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see 
also 38 C.F.R. §§ 17.1000- 1003 (2010), the Veteran must satisfy 
all of the following conditions:

(a)  The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24- month period preceding the furnishing of such 
emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability, which the 
Veteran does not have).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 .

The above criteria are conjunctive, not disjunctive; all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be met).

As noted above, at the time he incurred the private medical 
expenses, the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the furnishing 
of such emergency treatment.  The Veteran has no service 
connected disabilities, so he is ineligible for reimbursement 
under 38 U.S.C.A. § 1728.  There is no evidence of record that he 
had private insurance at the time of his hospital admission or 
that someone other than the Veteran was financially liable to the 
treating hospital for the Veteran's medical expenses.  

Further, as the VA Medical Center in Palo Alto, California has 
granted reimbursement for the emergency services the Veteran 
received on the day of February 20, 2005, the Board finds that 
the issue of whether the services rendered were of an emergency 
nature such as the delay would have been hazardous to life or 
health has been conceded.

At issue in this case is whether the Veteran was stable enough to 
be safely transferred to a VA or other federal medical facility 
after his initial treatment on February 20, 2005.  

Of record is a Clinical Review Form.  It appears that an initial 
review in April 2005 determined that the Veteran was not stable 
for transfer until March 8, 2005 and that the Veteran's claim for 
reimbursement should be approved.  However, there is a note at 
the bottom of the form dated June 2005 stating that the Veteran 
was stable for transfer following ER evaluation, which the Board 
finds provides particularly highly probative evidence against the 
Veteran's claim. 

The Board remanded the case to obtain the Veteran's 
hospitalization records, as well as a medical opinion as to 
whether or not the Veteran was at any time during his 
hospitalization at Santa Clara Valley Medical Center stable for 
transport to a VA facility.

In a June 2010 opinion, Dr. S.E. opined that "the [Veteran] was 
stable and could have been safely transferred to VA at anytime 
between his presentation on February 20, 2005 and the 
deterioration of his condition on February 24, 2005."  Dr. S.E. 
also noted that the Veteran again became stable for transfer on 
March 8, 2005, almost a week prior to his discharge on March 14, 
2005.

In his August 2006 notice of disagreement, the Veteran seems to 
argue first that given his condition at the time of admission, he 
had no choice about where he was taken and secondly, that when 
contacted, the VA told Santa Clara Valley Medical Center that 
they had no beds available in the ICU.  

Regarding the Veteran's first argument, the Board notes that the 
Veteran has been granted reimbursement for the emergency medical 
expenses incurred on February 20, 2005, the date of his 
admission, an acknowledgement that when the Veteran was first 
injured, his condition was severe enough that it would not have 
been prudent to take him to a VA facility.  This initial 
admission is not at issue, rather, the question is whether after 
the Veteran was admitted, did he continue to experience a 
continuing medical emergency that made safe transfer to a VA 
facility impossible. 

Regarding the Veteran's second argument that, when contacted, the 
VA stated that they had no room available in the ICU, the Board 
first notes that the Veteran has presented no evidence to 
corroborate this assertion.  However, even assuming that nearby 
VA facilities had no room in their ICU, the Veteran was not 
admitted to the ICU at Santa Clara Valley until February 24, 
2005, several days after his initial admission.  A medical doctor 
has opined that between February 20, 2005 and February 24, 2005, 
the Veteran could have been safely transferred to another 
facility.

The Veteran has also submitted a statement from a friend, P.D., 
who recounts that the Veteran was taken to Santa Clara Valley 
Medical Center because the nearest VA hospital did not have a 
trauma center.  Further, P.D. reported that the Veteran's health 
gradually deteriorated after his admission and stated that after 
the Veteran was admitted to the ICU, VA was contacted about 
moving the Veteran, but did not have room for him given the 
severity of his condition.  

The Board yet again notes that the Veteran has been reimbursed 
for his initial hospitalization on February 20, 2005 and it has 
been conceded that it would not have been prudent for the Veteran 
to seek emergency care at a VA facility given his medical 
condition immediately following his fall and injury.  Further, 
once the Veteran was admitted to the ICU on February 24, 2005, it 
appears that it would have been dangerous to attempt moving him, 
regardless of whether VA was able to treat him.  

However, a qualified medical professional has opined that the 
Veteran could safely been transferred between the time he was 
initially stabilized on February 20, 2005 and his admission to 
the ICU on February 24, 2005.  The Veteran has presented no 
evidence to refute this conclusion.  

While the Veteran may sincerely believe that he was not stable 
for transfer at any point during his hospitalization at Santa 
Clara Valley Medical Center, there is no evidence that the 
Veteran has any medical training that would make him competent to 
offer a medical opinion.  While the Veteran is certainly 
competent to describe the symptoms he experienced or his 
recollection of the events that occurred during his 
hospitalization, he is not competent to offer an opinion as to 
whether or not he was medically stable for transfer at any point 
during his hospitalization.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder); but see 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

Here, as the preponderance of the evidence shows that the Veteran 
was stable to be safely transferred to a VA or other federal 
facility after his emergency evaluation and treatment on February 
20, 2005 and before his admission to the ICU on February 24, 
2005, entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at Santa Clara Valley Medical Center 
from February 20, 2005 to March 14, 2005 must be denied.  

The Board is sympathetic to the financial hardship the above 
hospitalization has caused the Veteran, but it is important for 
the Veteran to understand that VA provides reimbursement for 
private treatment only on a very highly limited basis.  Here, the 
criteria for additional reimbursement have not been met.   The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R.  § 3.102 (2010).

The Duty to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The 
VCAA, with its expanded duties, is not applicable to cases 
involving unauthorized medical expenses claims, as the statute at 
issue in such cases is not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA). Barger v. Principi, 
16 Vet. App. 132 (2002).  Similarly, the statute at issue in this 
matter is not found in Chapter 51, but rather, in Chapter 17.  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States Court 
of Appeals for Veterans Claims (Court) appeared to assume that 
the VCAA was applicable to a Chapter 17 claim, but then held that 
the failure to comply with the VCAA notice requirements in that 
case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 
17, contain their own notice requirements.  Regulations at 38 
C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 38 
C.F.R. § 17.124, the claimant has the duty to submit documentary 
evidence establishing the amount paid or owed, an explanation of 
the circumstances necessitating the non-VA medical treatment, and 
"other evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its reasons 
and bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required by Part 19 of 
Chapter 38. 38 C.F.R. § 17.132. 

Here, every possible avenue of assistance has been explored, and 
the Veteran has had ample notice of what might be required or 
helpful to his case.  For example, the August 2006 statement of 
the case provided the Veteran with the governing laws and 
regulations, as well as the basis for the denial of his claim.  
The Veteran was provided several opportunities to provide 
pertinent evidence in support of his claim and he has provided 
pertinent evidence and argument in response to these overtures.  
In addition, the Veteran was offered an opportunity for a hearing 
in this case, but failed to appear for his scheduled hearing.  
Further development and expending of VA's resources is not 
warranted.  The Board's decision to proceed in adjudicating this 
claim does not therefore prejudice the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


